Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 and 17-23 are pending.  Claims 1-10 and 19-22 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou) in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina). 
In regard to claims 11 and 15, Etou teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0078]).  Etou teaches introducing the water having solid selenium-containing particles into a vessel (Figure 1, wastewater admission chamber 12, wastewater feed pipe 4, reduction reactor 1; [0060]-[0072]).  Etou teaches providing a source of electrons in electrical communication with the water ([0042]-[0043]).  
Further, it would be readily apparent to one of ordinary skill in the art that features from the embodiment with aluminum can be incorporated into with titanium because they are both methods directed towards removing selenium.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Etou teaches introducing iron to remove selenium ([0003]-[0007]).  Etou teaches the metal is disposed in a reactor upstream of the vessel and the water in the vessel (Figure 1, acid 5; [0060]-[0072]).  Etou does not teach introducing zero valent iron. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles with zero valent iron, as taught by Santina, as zero valent iron is a known form of iron used to remove selenium from contaminated process streams. 

In regard to claim 12, Etou teaches separating the precipitated selenium compounds from the water to produce a decontaminated water (abstract; [0060]-[0072], specifically [0068], treated water). 
In regard to claim 13, Etou teaches removing at least some of the solid selenium containing particles from the water prior to introducing the water into the vessel ([0071]).  
In regard to claim 14, Etou teaches removing at least some of the solid selenium containing particles comprises removing the solid selenium containing particles by one of membrane filtration ([0071]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou) in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina), as noted above, further in view of English Machine Translation of JPH05147907 by Akira et al. (Akira). 
In regard to claim 17, modified Etou teaches the limitations as noted above.  Etou does not teach providing electrical communication with one or more wires in electrical communication. 
Akira teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches introducing the water having solid selenium-containing particles into a vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing a source of electrons in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing conditions under which electrons are transferred from the source of electrons to the solid selenium-containing particles to precipitate dissolved selenium compounds or to decrease dissolution of the solid selenium-containing particles in the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Further, Akira teaches providing the electrical communication comprises contacting the water in the vessel with one or more wires in electrical communication with the reactor (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate electrical communication with one or more wires, as taught by Akira, in the method of Etou as it is a known method of applying electrons to remove selenium. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou), as noted above, in view of English Machine Translation of JPH05147907 by Akira et al. (Akira). 
In regard to claim 18, modified Etou teaches the limitations as noted above.  Etou does not teach providing an electrode in electrical communication with the water. 
Akira teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches introducing the water having solid selenium-containing particles into a vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing a source of electrons in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing conditions under which electrons are transferred from the source of electrons to the solid selenium-containing particles to precipitate dissolved selenium compounds or to decrease dissolution of the solid selenium-containing particles in the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Further, Akira teaches providing the source of electrons comprises providing an electrode in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an electrode in electrical communication with the water, as taught by Akira, in the method of Etou as it is a known method of applying electrons to remove selenium. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou) in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina), as noted above, further in view of U.S. Patent Publication No. 2007/0209989 by Hayashi et al. (Hayashi). 
In regard to claim 23, modified Etou teaches the limitations as noted above.  Further, Etou teaches removing at least some of the solid selenium containing particles comprises removing the solid selenium containing particles by one of membrane filtration ([0071]). 
Etou does not teach separating the precipitated selenium compounds by magnetic separation. 
Hayashi teaches magnetic separation is a knowns means to efficiently separate heavy metal aggregates and precipitates from wastewater ([0017]).  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate magnetic separation, as taught by Hayashi, in the method of modified Etou in order to separate out selenium as it is a known way to remove heavy metals from wastewater. 
Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that Santina fails to disclose “providing a source of electrons comprising providing electrical communication between zero valent iron media disposed in a reactor upstream of the vessel and the water in the vessel”; the Examiner does not find this persuasive. 
As noted above: Etou teaches the metal is disposed in a reactor upstream of the vessel and the water in the vessel (Figure 1, acid 5; [0060]-[0072]).  Etou does not teach introducing zero valent iron. 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Etou teaches the upstream location. 
In regard to the Applicant’s argument that the combination of Etou and Santina is improper; Etou specifically disparages the use of iron in selenium removal processes and describes why one would not use iron in its system; Etou reasons that since the use of iron results in a brown red sludge it would not be an effective source of electrons for this purpose as such one of ordinary skill int e hart would have been dissuaded upon a reading of Etou from modifying Etou to replace the metals in the reduction reactor in Etou with zero valent iron media of Santina; the Examiner does not find this persuasive. 
The claims do not exclude brown red sludge. Etou does not state iron cannot be used in the system and does not state it would not be an effective source of electrons.  
In regard to the Applicant’s argument that the wires of Akira connect to the electrodes 3A, 3B of Akira but do not provide any electrical communication between the water in the vessel and any upstream reactor or zero valent iron media in any upstream reactor; the Examiner does not find this persuasive. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777